Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 03/11/2021 in which claims 01-21 are pending ready for examination.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 7, 15, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by L’Heureux et al (US 2016/0041065 A1).
As to claim 1, L’Heureux discloses a method for characterizing an optical fiber link under test, the method comprising:
performing (404) at least one OTDR acquisition toward the optical fiber link (402), wherein the OTDR acquisition comprises propagating in the optical fiber link under test, a pulsed test signal and detecting corresponding return light from the optical fiber link representing backscattered and reflected light as a function of distance in the optical fiber link; and (See ¶0073, ¶0074, ¶0075, ¶0122 Lines 11-20 Table 6; Fig. 4).
from the OTDR acquisition (404), deriving a value of an excess insertion loss associated with the optical fiber link (402) under test, in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length 
As to claim 2, L’Heureux discloses the method, further comprising from the OTDR acquisition (404), deriving a measured value of total length of said optical fiber link and a measured value of insertion loss associated with the optical fiber link under test. (See ¶0074, ¶0080 Lines 01-04; Fig. 4)
calculating a nominal value of insertion loss associated with said hypothetical optical fiber link having a length corresponding to the measured value of total length; and (See ¶0074, ¶0080 Lines 01-04; Fig. 4).
deriving said value of said excess insertion loss associated with the optical fiber link under test by deducting the nominal value of insertion loss from the measured value of insertion loss. (See ¶0075 Lines 24-31; Fig. 4).
As to claim 3, L’Heureux discloses the method, wherein the nominal value is calculated at least from the measured value of total length and a value of at least one constant of proportionality. (See ¶0151 Lines 09-30; Fig. 4).
As to claim 6, L’Heureux discloses the method, further comprising deriving a value of excess back reflections associated with the optical fiber link (402) under test, in excess of a nominal value of back reflections associated with a hypothetical optical fiber link having a length corresponding to the total length of the optical fiber link under test. (See ¶0074, ¶0080 Lines 01-04; Fig. 4).
As to claim 7, L’Heureux discloses the method, wherein deriving a value of excess back reflections comprises from the OTDR acquisition (404), calculating the 
	The distance of the reflectance peaks between each parameter are integrated portions of the OTDR acquisition to accurately measure the signature of the link under test. 
As to claim 15, L’Heureux teaches an OTDR system (400) for characterizing an optical fiber link, the OTDR system comprising: an OTDR acquisition device (404) connectable toward an end of the optical fiber link (402) for performing at least one OTDR acquisition toward the optical fiber link, wherein each OTDR acquisition is performed by propagating in the optical fiber link under test, a pulsed test signal and detecting corresponding return light from the optical fiber link representing backscattered and reflected light as a function of distance in the optical fiber link; and (See ¶0073, ¶0075, ¶0122 Lines 11-20 Table 6; Fig. 4).
	a processing unit (902) receiving the OTDR trace and configured to from the OTDR acquisition, derive a measured value of total length of said optical fiber link and a measured value of the insertion loss associated with the optical fiber link; (See ¶0073, ¶0075, ¶0119; Figs. 4, 9).
	calculate a nominal value of insertion loss associated with said hypothetical optical fiber link having a length corresponding to the measured value of total length; and (See ¶0074, ¶0080 Lines 01-04; Fig. 4).
	derive a value of an excess insertion loss associated with the optical fiber link under test, in excess of the nominal value. (See ¶0075 Lines 24-31; Fig. 4).
As to claim 17, L’Heureux discloses the OTDR system (400), wherein the processing unit is further configured to, from the OTDR acquisition (404), derive a value of excess back reflections associated with the optical fiber link under test (402), in excess of a nominal value of a back reflections associated with a hypothetical optical fiber link having a length corresponding to the total length of the optical fiber link under test. (See ¶0073, ¶0074, ¶0075, ¶0080 Lines 01-04, ¶0122 Lines 11-20 Table 6; Fig. 4).
As to claim 18, L’Heureux discloses the OTDR system (400), wherein deriving a value of excess back reflections comprises from the OTDR acquisition (402), calculating the value of excess back reflections by integrating portions of the OTDR acquisition corresponding to reflectance peaks. (See ¶0073, ¶0122, ¶0151 Lines 09-30; Fig. 4).
As to claim 19, L’Heureux discloses a method for characterizing an optical fiber link (402), the method comprising:
propagating a test signal test in the optical fiber link (402) under test from one end thereof and detecting a power level of said test signal at the other end of the optical fiber link to derive therefrom a total insertion loss of the optical fiber link; (See ¶0074, ¶0116, ¶0118; Fig. 4).
calculating a time of flight of said test signal between the one end and the other end and deriving therefrom a total length of the optical fiber link (402); (See ¶0074; Fig. 4).
deriving a value of an excess insertion loss associated with the optical fiber link under test, in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the measured total length of the optical fiber link under test. (See ¶0080 Lines 01-04; Fig. 4).
As to claim 20, L’Heureux discloses the method, wherein the nominal value is calculated at least from the measured value of total length and a value of at least one constant of proportionality. (See ¶0151 Lines 09-30; Fig. 4).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 8, 9, 13, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’Heureux in view of Perron (US 2016/0248499 A1).
As to claim 4, L’Heureux teaches the method as claimed in claim 3, in which this claim depends on.
 L’Heureux does not teach further comprising deriving a rating value associated with the optical fiber link, at least from the derived value of excess insertion loss: and outputting said rating value.
However, Perron does teach in an analogous art further comprising deriving a rating value associated with the optical fiber link, at least from the derived value of first parameter; (See Abstract Lines 11-14, ¶0010, ¶0017, ¶0047; Figs. 1a-c, 2).
and outputting said rating value. (See ¶0026, ¶0053-¶0062; Figs. 3a-d).
The rating value is defined by the output of the reflectometric traces.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of L’Heureux further comprising deriving a rating value associated with the optical fiber link, at least from the derived value of first parameter, and outputting said rating value. The advantage of this inclusion is to declare a cable link that is safe to operate with communication devices. 
The advantage of this inclusion is to declare a cable link that is safe to operate with communication devices. 
As to claim 8, L’Heureux teaches the method as claimed in claim 7, in which this claim depends on.
L’Heureux also teaches further comprising deriving a value of backward-direction excess back reflections; (See ¶0074; Fig. 4).
L’Heureux does not explicitly teach deriving a rating value associated with the optical fiber link, at least from a maximum of the derived value of excess back reflections and the derived value of backward-direction excess back reflections; and
outputting said rating value.
However, Perron does teach in an analogous art a rating value associated with the optical fiber link, at least from a maximum of the derived value of excess back reflections and the derived value of backward-direction excess back reflections; and (See Abstract Lines 11-14, ¶0010, ¶0017, ¶0047; Figs. 1a-c, 2)
outputting said rating value. (See ¶0026, ¶0053-¶0062; Figs. 3a-d).

The advantage of this inclusion is to declare a cable link that is safe to operate with communication devices. 
As to claim 9, L’Heureux teaches the method as claimed in claims 6, in which this claims depend on. 
L’Heureux does not explicitly teach further comprising deriving a first rating value associated with the optical fiber link from the derived value of excess insertion loss and deriving a second rating value associated with the optical fiber link from the derived value of excess back reflections. 
However, Perron does teach in an analogous art further comprising deriving a first rating value associated with the optical fiber link from the derived value of excess insertion loss and deriving a second rating value associated with the optical fiber link from the derived value of excess back reflections. (See Abstract ¶0047, ¶0048 Lines 11-25; Fig 2).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of L’Heureux further comprising deriving a first rating value associated with the optical fiber link from the derived value of excess insertion loss and deriving a second rating value associated with the optical fiber link from the derived value of excess back reflections. 

As to claim 13, L’Heureux teaches a method for characterizing an optical fiber link (402), the method comprising: performing at least one OTDR acquisition (404) toward the optical fiber link, wherein the OTDR acquisition comprises propagating in the optical fiber link under test, a pulsed test signal and detecting corresponding return light from the optical fiber link representing backscattered and reflected light as a function of distance in the optical fiber link; and (See ¶0073, ¶0074, ¶0075, ¶0122 Lines 11-20 Table 6; Fig. 4).
L'Heureux does not explicitly teach from the OTDR acquisition, deriving a rating value associated with the optical fiber link, related to a value of an excess insertion loss associated with the optical fiber link under test, in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the total length of the optical fiber link under test.
However, Perron does teach in an analogous art from the OTDR acquisition (30), deriving a rating value associated with the optical fiber link, related to a value of an excess insertion loss associated with the optical fiber link under test (12), in excess of a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the total length of the optical fiber link under test. (See Abstract Lines 11-14, ¶0010, ¶0017, ¶0047; Figs. 1a-c, 2).
The rating value is defined by the output of the reflectometric traces.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of L’Heureux from 
The advantage of this inclusion is to declare a cable link that is safe to operate with communication devices. 
As to claim 14, L’Heureux also teaches the method as, further comprising: from the OTDR acquisition (40), deriving a measured value of total length of said optical fiber link (402) and a measured value of an insertion loss associated with the optical fiber link: (See ¶0074, ¶0080 Lines 01-04; Fig. 4)
calculating a nominal value of insertion loss associated with a hypothetical optical fiber link having a length corresponding to the measured value of total length; and (See ¶0074, ¶0080 Lines 01-04; Fig. 4).
deriving a value of an excess insertion loss by deducting the nominal value of said first parameter from the measured value of the first parameter. (See ¶0075 Lines 24-31; Fig. 4). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’Heureux in view of Lawrence (US 10,374,746 B1).
As to claim 5, L’Heureux teaches the method as claimed in claim 3, in which this claim depends on.

outputting said binary pass/fail value.
However, Lawrence does teach in an analogous art further comprising deriving a binary pass/fail value associated with the optical fiber link, at least from the derived value of excess insertion loss; and outputting said binary pass/fail value. (Abstract Col 12, Lines 19-24).
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of L’Heureux further comprising deriving binary a pass/fail value associated with the optical fiber link, at least from the derived value of excess insertion loss; and outputting said binary pass/fail value.
The advantage of this inclusion is to accurately detect which fiber optic cable is good or bad. 

	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over L’Heureux in view of Perron in further view of Ji et al (US 2017/0350734 A1).
	As to claim 16, L’Heureux teaches the OTDR system as claimed in claim 15, in which this claim depends on.
	L’Heureux does not explicitly teach wherein the processing unit is further configured to derive a rating value associated with the optical fiber link, at least from the 
However, Perron does teach in an analogous art wherein the processing unit is further configured to derive a rating value associated with the optical fiber link, at least from the derived value of excess insertion loss; and the OTDR system further comprises an output for said rating value. (See Abstract Lines 11-14, ¶0010, ¶0017, ¶0047; Figs. 1a-c, 2).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of L’Heureux wherein the processing unit is further configured to derive a rating value associated with the optical fiber link, at least from the derived value of excess insertion loss; and the OTDR system further comprises a display to display said rating value.
The advantage of this inclusion is to declare a cable link that is safe to operate with communication devices. 
	L’Heureux when modified by Perron still do not explicitly teach an OTDR system further comprises a display to display said rating value.
	However, Ji does teach in an analogous art and the OTDR system further comprises a display to display a data output. (See Abstract ¶0008; Fig. 1).
	Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of L’Heureux when modified by Perron an OTDR system further comprises a display to display said rating value.
.

Allowable Subject Matter
Claims 10-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 10, Even though L’Heureux teaches the method of claims 6, neither prior art teaches alone or in combination further comprising deriving a global rating value associated with the optical fiber link as the weakest of the first rating value and the second rating value. 
As to claim 11, Even though L’Heureux teaches the method of claims 1, neither prior art teaches alone or in combination further comprising deriving a first binary pass/fail value associated with the optical fiber link from the derived value of excess insertion loss;
identifying at least one event along the optical fiber link from the at least one OTDR acquisition and deriving a measured value of insertion loss associated with the identified event;

deriving a second binary pass/fail value associated with the identified event, at least from the measured value of insertion loss associated with the identified event; and

As to claim 12, Even though L’Heureux teaches the method of claims 1, neither prior art teaches alone or in combination further comprising:
deriving a first rating value associated with the optical fiber link from the derived value of excess insertion loss;
identifying at least one event along the optical fiber link from the at least one OTDR acquisition and deriving a measured value of insertion loss associated with the identified event;
deriving a second rating value associated with the identified event, at least from the measured value of insertion loss associated with the identified event; and
deriving a global rating value associated with the optical fiber link at least from a combination of the first rating value and the second rating value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/Examiner, Art Unit 2886                                                                                                                                                                                                        



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886